Title: To George Washington from Benjamin Tallmadge, 24 March 1783
From: Tallmadge, Benjamin
To: Washington, George


                        
                            Sir
                            Greenfield March 24th 1783
                        
                        I have taken the Liberty to Confine Nathan Barnum, said to be an Ensign in Col. Ludlow’s Regiment, now a
                            Prisoner of War. He was taken in Apl last, & a most notorious Robbery having been commited at this place, about
                            that time, by a Party of Tories, this Barnum was called on as an Evidence, who testified that the Goods which were found
                            among the Thieves were by him delivered on this Shoar from Long Island. Since that time four of the Persons concerned in
                            the Robbery have confessed the whole fact, which makes Barnum’s Testimony the most barefaced Piece of Perjury I ever
                            heard.
                        I mentioned this Piece of Conduct to Mr Williams, Commy of Prisoners, notwithstanding which he has been
                            indulged with a Parole to go to Long Island—I have the strongest assurances that the Object of his Journey was not to
                            effect an Exchange, but to open a Channel for Trade—Since his return (after overstaying the Time limited in his Parole a
                            number of Days) he was ordered to call at my Qrs, by an Officer of my Detachment, in violation of which he left the Place,
                            & was bro’t back under Guard. These reasons, & this Conduct, so inconsistent with that
                            rule of propriety & rectitude which an Officer ought to observe, added to the infamous Character which the
                            Prisoner has heretofore sustained, have induced me to Confine him, & send him to Head Qrs—If Your Excellency
                            should conclude to liberate him from close Confinement, I beg that he may not by any means be suffered to return into
                            Connecticut, (where he has undoubtedly formed Connexions unfavorable to these States) & that he may not be again
                            permited to return on the other Shoar until regularly exchanged. I have the honor to be, With the most Perfect Regard, Sir,
                            Your Excellency’s most Obedt Servt
                        
                            Benja. Tallmadge 
                        
                    